IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                               NOVEMBER 20, 2000 Session

             JOHN BRITT, ET AL. v. JOHNNY MASSENGILL, ET AL.

               Direct Appeal from the Chancery Court for Henderson County
                    No. 10971; The Honorable Joe C. Morris, Chancellor



                   No. W1999-01129-COA-R3-CV - Filed February 26, 2001


This is a suit arising from the Appellants’ purchase of real property from the Appellees. The
Appellees executed a warranty deed to the Appellants. The Appellants claim that the Appellees
failed to disclose that the property was subject to a timber contract. The Appellants filed a complaint
against the Appellees in the Chancery Court of Henderson County, requesting damages for violation
of the Tennessee Consumer Protection Act. The trial court ordered rescission of the contract for the
sale of real property.

        The Appellants appeal the order of the Chancery Court of Henderson County, ordering
rescission of the contract for the sale of real property. For the reasons stated herein, we reverse the
trial court’s decision.

  Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Chancery Court Reversed and
                                        Remanded

ALAN E. HIGHERS, J., delivered the opinion of the court, in which W. FRANK CRAWFORD , P.J., W.S.,
and DAVID R. FARMER , J., joined.

Robert T. Keeton, III, for Appellants

No filing on behalf of Appellees


                                             OPINION

                                 I. Facts and Procedural History

       On June 18, 1996, the Appellants, John and Jimmie Britt (“the Britts”), entered into a sales
agreement with the Appellees, Johnny and Dolores Massengill (“the Massengills”), for the purchase
of approximately seven acres of real property located in Henderson County, Tennessee. Mr.
Massengill, owner of People’s Real Estate and a licensed affiliate broker, signed the sales agreement
as the selling and listing agent. On July 18, 1996, the Massengills executed a warranty deed to the
Britts in exchange for $6,300.00. The Massengills warranted that they were lawfully seized and
possessed of the property in fee simple, that they had a good right to convey it, and that the property
was unencumbered.

        The Britts claimed that timbering operations began on the property shortly after the purchase.
The Massengills had entered into a timber contract with Packaging Corporation of America (“PCA”)
on September 11, 1995 to sell all marketable timber on the property. Mr. Massengill claimed that
he orally told the Britts that he had a contract with PCA. Mr. Massengill also asserted that PCA had
already placed their equipment on the property when the Britts first looked at the property. The
Britts stated that the Massengills never told them about the timber contract and that there was no
equipment on the property prior to the sale. The Britts claimed that they would not have purchased
the property had they known the timber was to be cut.

        The Britts stated that Bob Powers (“Mr. Powers”) was present when they went with Mr.
Massengill to look at the property. Mr. Powers stated, however, that he did not remember going
with the Britts and Mr. Massengill to look at the property. Mona Tate (“Ms. Tate”) stated that she
went with the Britts and Mr. Massengill to look at the property. She claimed that Mr. Massengill
told the Britts that the timber was to be cut. Ms. Britt denied that Ms. Tate looked at the property
with them and that Mr. Massengill told them that the timber was to be cut.

         The warranty deed did not reflect that the Massengills had sold all marketable timber to PCA.
Likewise, the original sales agreement did not reflect that the Massengills had sold all marketable
timber to PCA. Mr. Massengill admitted that he altered the sales agreement after the closing to
reflect that the Massengills had sold all marketable timber to PCA. Mr. Massengill also admitted
that he altered the sales agreement to add the name of Clara Scott as the selling agent. Mr. Powers
stated that nothing is supposed to be altered after the closing without the parties’ knowledge. Ms.
Tate stated that it is uncommon to alter documents after the closing.

        On December 10, 1996, the Britts filed a complaint against the Massengills in the Chancery
Court of Henderson County. 1 In their complaint, the Britts requested damages, costs, and attorney’s
fees for violation of the Tennessee Consumer Protection Act. The trial court held the hearing on
November 5, 1998. Michael Stanford (“Mr. Stanford”), owner and manager of a forestry consultant
firm, testified that the timber on the property had a market value of $3,430.00 prior to its removal.
He further testified that the cost to reforest the acreage was $1,100.00. Mr. Massengill testified that
the value of the property had increased from the price the Britts paid for the property.

        At the close of the hearing, the trial court found that there had been a mutual mistake between
the parties. The trial court ordered that the contract for the sale of real property be rescinded, that



         1
          The Britts also named Mr. Powers as a defendant in the complaint. The Britts later moved to take a voluntary
non-suit against M r. Powers, a nd the trial cou rt granted the m otion.

                                                         -2-
Mr. Massengill make restitution to the Britts for the purchase price plus any applicable interest, and
that the Britts deed the property back to Mr. Massengill. This appeal followed.

                                       II. Standard of Review

       In this non-jury case, our review is de novo upon the record with a presumption of the
correctness of the trial court’s findings of fact unless the preponderance of the evidence is otherwise.
See TENN. R. APP . P. 13(d). No presumption of correctness attaches to the lower court’s conclusions
of law. See Jahn v. Jahn, 932 S.W.2d 939, 941 (Tenn. Ct. App. 1996).

                                       III. Law and Analysis

         The sole issue presented for our review is whether the trial court erred in ordering rescission
of the contract for the sale of real property when the complaint and the proof addressed damages as
a result of the sale under the Tennessee Consumer Protection Act. We agree that the trial court erred
in ordering rescission of the contract based on the grounds of mutual mistake when that issue was
neither pled nor proved at trial.

        It is a fundamental rule of law that in order to receive relief, a party must plead, request, and
prove the relief with the opposing party having the opportunity to offer proof opposing the requested
relief. Rule 54.03 of the Tennessee Rules of Civil Procedure states:

                A judgment by default shall not be different in kind from or
                exceed in amount that prayed for in the demand for judgment.
                Except as to a party against whom a judgment is entered by
                default, every final judgment shall grant the relief to which the
                party in whose favor it is rendered is entitled, even if the party
                has not demanded such relief in the party’s pleadings; but the
                court shall not give the successful party relief, though such party
                may be entitled to it, where the propriety of such relief was not
                litigated and the opposing party had no opportunity to assert
                defenses to such relief.

TENN. R. CIV . P. 54.03.

       In addressing the necessity for matters to be alleged in the pleadings and supported by
evidence before they can be adjudicated by the chancery court, Gibson’s Suits in Chancery states:

                A Court of Chancery has no jurisdiction of any matter not submitted
                to it in a pleading for adjudication; nor can the defendant be called on
                to respond to anything not alleged against him. Neither can a Court
                consider any evidence which does not directly, or indirectly, tend to
                prove or disprove the allegations contained in the pleadings. A decree


                                                  -3-
               can neither be based on allegations without corresponding proof, nor on
               proof without corresponding allegations. All decrees must be the
               concurring result of allegations justified by proof, and proof justified by
               allegations. A decree based on pleadings without proof, will be reversed
               on appeal, but will be good against collateral attack. A decree based on
               proof, without pleadings, will not only be reversed on appeal, but will also
               yield to a collateral attack because such a decree is coram non judice, and
               absolutely void. The jurisdiction of the Court is circumscribed by the
               pleadings, and the pleadings are circumscribed by the Law.

Gibson’s Suits in Chancery § 218 (7th ed. 1988).

        This fundamental rule of law has been upheld by the courts of Tennessee. In the case of
Cardwell v. Hackett, 579 S.W.2d 186 (Tenn. Ct. App. 1978), the plaintiff sued the defendant for
implied warranty of a mobile home purchased by the plaintiff from the defendant. The trial court
rendered a judgment for the return of the purchase price of the mobile home to the plaintiff and a
return of the mobile home to the defendant. In reversing the judgment on appeal, this Court said,
“Thus, his judgment is a rescission of the contract and an effort to restore the parties to status quo.
It seems to us that this is error . . . because the pleadings do not encompass a suit for rescission.”
Id. at 191.

       In the case of Fidelity-Phenix Fire Ins. Co. of New York v. Jackson, et al., 181 S.W.2d 625
(Tenn. 1944), our Supreme Court stated, “No rule is better settled than that both allegations and
proof are essential to a decree or judgment and that there can be no valid decree unless the matter
on which the decree is rested is plainly within the scope of the pleadings.” Id. at 629.
The court also noted with approval:

               In order to give a judgment the merit and finality of an adjudication
               between the parties, it must be responsive not only to the proof but
               to the issues tendered by the pleadings, because pleadings are the
               very foundation of judgments and decrees. A judgment will be void
               which is a departure from the pleadings, and based upon a case not
               averred therein, since if allowed to stand it would be altogether
               arbitrary and unjust and conclude a point upon which the parties had
               not been heard . . . . Therefore, the rule is firmly established that
               irrespective of what may be proved a court cannot decree to any
               plaintiff more than he claims in his bill or other pleadings.

Id. (citation and internal quotations omitted).


      The relief requested by the Britts in their pleadings was based upon a violation of the
Tennessee Consumer Protection Act. The Britts did not request or offer evidence in support of


                                                  -4-
mutual mistake or rescission of the contract, nor were the Massengills given an opportunity to
respond to such relief. In addition to a request for damages, costs, and attorney’s fees, the Britts
made a prayer for general relief in their pleadings. While courts of equity have the power to grant
relief liberally under the general prayer for relief, there are well recognized limitations which courts
may not overlook. See Caldwell v. Huffstutter, 116 S.W.2d 1017, 1019 (Tenn. 1938). “The relief
granted must be clearly within the scope of the bill, and it must not be either antagonistic to, or
altogether different from, that specifically prayed for.” Id. The trial court’s judgment held that there
was a mutual mistake between the parties and ordered the contract rescinded on those grounds. The
relief granted was not within the scope of the pleadings or the proof. Under the state of the record
before us, the relief granted should have been confined to the relief sought in the pleadings.
Accordingly, the trial court’s decision on this issue is reversed.

                                           IV. Conclusion

         For the foregoing reasons, the decision of the trial court is reversed. We remand for a
determination of the issues raised in the pleadings and proof in accordance with this opinion. Costs
of this appeal are taxed against the Appellees, Johnny and Dolores Massengill, for which execution
may issue if necessary.



                                                        ___________________________________
                                                        ALAN E. HIGHERS, JUDGE




                                                  -5-